 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         BAYVIEW PLAZA TENANTS                       CASE NO. C17-1771JLR
           ASSOCIATION,
11                                                     ORDER GRANTING MOTION
                                Plaintiff,             TO WITHDRAW
12                v.

13
           GENE BOUMA,
14
                                Defendant.
15
           Before the court is Scott R. Weaver’s motion for leave to withdraw as attorney for
16
     Defendants Gene Bouma, Washington Plaza Limited Partnership, Bayview Plaza Limited
17
     Partnership, and Diamond Management (collectively, “the Bouma Defendants”). (Mot.
18
     (Dkt. # 89).) On August 6, 2019, the court dismissed with prejudice Plaintiff Bayview
19
     Tenants Association’s claims against the Bouma Defendants. (8/6/19 Order (Dkt. # 86).)
20
     No party filed an opposition to Mr. Weaver’s motion to withdraw. (See generally Dkt.)
21
     //
22


     ORDER - 1
 1   Accordingly, the court GRANTS Mr. Weaver’s motion (Dkt. # 89) and DIRECTS the

 2   Clerk to remove Mr. Weaver from the service list.

 3         Dated this 24th day of September, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
